DETAILED ACTION
The present office action is in response to claims filed on 05/14/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “the direction of the flow of air” in line 3, which should recite “a direction of the flow of air” for proper antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first primary door assembly” and “secondary door assembly” in Claim 1, “second primary door assembly” in Claim 13, and “secondary door assembly” in Claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0045 recites "the first primary door assembly 201 includes a frame member 214 forming a structure for slidably receiving a pair of door panels 212a, 212b".  Paragraph 0049 recites "the second primary door assembly 202 includes two door panels 222a, 222b slidably received within a frame structure 224".  Paragraph 0049 recites "the secondary door assembly includes a single door 232 slidably received within a frame structure 234".  Therefore, the Examiner interprets "first primary door assembly" in Claim 1 to include a frame and two doors, and equivalents thereof, "second primary door assembly" in Claim 13 to include a frame and two doors, and equivalents thereof, and "secondary door assembly" in Claims 1 and 18 to include a frame and a door, and equivalents thereof.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pre-Grant Publication No. 2007/0137833) in view of Akiyama (U.S. Pre-Grant Publication No. 2020/0307350).
Regarding Claim 1, Kang shows (Figures 2, 3, and 4): 
An air-handling system (100) for a motor vehicle (vehicle, title) comprising:
a conditioning section (112) including an evaporator core (101) and a heater core (102), the conditioning section (112) separated into (via 111, as illustrated in Figure 2) a primary zone (112a) and a secondary zone (112a) at a position (as illustrated in Figure 2, 111 divides 112 into zones 112a and 112b downstream of 101 and upstream of 102) disposed downstream of the evaporator core (101) and upstream of the heater core (102) with respect to a flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passing through the conditioning section (112), the heater core (102) extending partially into (as illustrated in Figure 2, 102 extends into both of 112b and 112a) each of the primary zone (112b) and the secondary zone (112a);
a first primary door assembly (119, comprising film 116 and frame 119a/b/c) disposed within (as illustrated in Figure 2) the conditioning section (112) at a position (as illustrated in Figure 2, 119 is located upstream of 102) upstream of the heater core (102) with respect to the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passing through the conditioning section (112), the first primary door assembly (119) configured to control (when 117b is in the position blocking 113b, the distribution of the flow of air through 102 in zone 112b is controlled by the position of 116a with respect to passage 112b; as illustrated by the air flow arrows in Figure 3) a distribution of (the distribution of the flow through 112 that passes into either 112b or 112a, as illustrated by the air flow arrows in the figures) the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) entering the heater core (102) within the primary zone (112b); and
a secondary door assembly (117a and associated components, including door 117a and frame formed by 110 around 113a/b, as illustrated in Figure 2) disposed within (as illustrated in Figure 2) the secondary zone (112a) of the conditioning section (112) at a position (as illustrated in Figure 2, 117a is located downstream of 119 and upstream of 102) downstream of the first primary door assembly (119) and upstream of the heater core (102) with respect to the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passing through the conditioning section (112), the secondary door assembly (117a) configured to control (based on the position of 117a in relation to 113a and 113b, as illustrated by the air flow arrows in Figures 2 and 3) a distribution of (the distribution of the flow through 112a that passes through 102) the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) entering the heater core (102) within the secondary zone (112a). 
However, Kang lacks showing the first primary door assembly includes two door panels, as interpreted under 35 U.S.C. 112(f) above. 
In the same field of endeavor of an air-handling system for a motor vehicle, Akiyama teaches (Figures 1 and 2A-C):
It is known in the vehicle air-handling system (10) art to provide:
a primary door assembly (18, which includes first door 40, second door 42, and the frame 44) disposed within (as illustrated in Figure 1) a conditioning section (section of 10 from 32 to 24/26) at a position (as illustrated in Figure 1, 18 is located downstream of 14 and upstream of 16) downstream of an evaporator core (14) and upstream of a heater core (16) with respect of a flow of air (the flow of air from 32 to 24/26) passing through the conditioning section (section of 10 from 32 to 24/26), the primary door assembly (18) configured to control (via the positions of 40 and 42, the distribution of the air flowing through the zone above 38 and the zone below 38, as illustrated in Figure 1)) a distribution of the flow of air (the flow of air from 32 to 24/26) entering the heater core (16) within a primary zone (the zone above 38, as illustrated in Figure 1), wherein the conditioning section (section of 10 from 32 to 24/26) further includes a secondary zone (the zone below 38, as illustrated in Figure 1). 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the primary door assembly shown by Kang for the primary door assembly including the two doors and the frame taught by Akiyama, because it does no more than yield the predictable results of controlling the portion of air flow to the primary zone and secondary zone, since it has been held that the simple substitution of one known element fur another is likely to be obvious when it does no more than yield predictable results.  Further, this substitution increases controllability of the Kang’s system by being able to completely isolate either the primary zone or the secondary zone from the flow of air.

Regarding Claim 2, Kang shows (Figures 2, 3, and 4): 
The primary zone (112b) is divided into a first primary zone (the portion of 112b flowing through zone 113b) and a second primary zone (the portion of 112b flowing through zone 113a) with respect to a lateral direction (the vertical direction of 100 from the top wall of 110 to the bottom wall of 110, as illustrated in Figure 1) of the conditioning section (112) arranged perpendicular to a direction (the horizontal direction of 100 from 114 to 120, as illustrated in Figure 1) of the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passing through the conditioning section (112). 

Regarding Claim 12, the combination of Kang (Figures 2, 3, and 4) and Akiyama (Figures 1 and 2A-C) teaches:
The first primary door assembly (Akiyama: 18) always allows (as illustrated in Kang Figures 2, 3, and 4, there is always a portion of air that flows through 112b and 112a) of the flow of air (Kang: the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) to enter the secondary zone (Kang: 112a) regardless of an instantaneous configuration of the first primary door assembly (Akiyama: 18).

Regarding Claim 14, the combination of Kang (Figures 2, 3, and 4) and Akiyama (Figures 1 and 2A-C) teaches:
Each of the first primary door assembly (Akiyama: 18) and the secondary door assembly (Kang: 117a) include at least one door panel (Akiyama: panels 40 and 42 in assembly 18 and Kang’s 117a is a door panel) configured to slide (as illustrated in Kang Figure 2) in a direction (Kang: the vertical direction from the top wall of 110 to the bottom wall of 110) transverse to a direction (Kang: the horizontal direction from 114 to 120) of the flow of air (Kang: the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passing through the conditioning section (Kang: 112)

Regarding Claim 15, the combination of Kang (Figures 2, 3, and 4) and Akiyama (Figures 1 and 2A-C) teaches:
Each of the door panels (Akiyama: panels 40 and 42 in assembly 18 and Kang’s 117a is a door panel) of the first primary door assembly (Akiyama: 18) and the secondary door assembly (Kang: 117a) include a rotary shaft (Akiyama: shaft of 18 illustrated in Figures 2A-2C; Kang: shaft about which 117a rotates illustrated in Figure 2) to cause a sliding of each of the door panels (Akiyama: panels 40 and 42 in assembly 18 and Kang’s 117a is a door panel).

Regarding Claim 16, Kang shows (Figures 2, 3, and 4): 
The primary zone (112b) is defined by a primary zone housing (110) and the secondary zone (112a) is defined by a secondary zone housing (111) that is surrounded on at least three sides (the left, top, and bottom sides) by the primary zone housing (110). 

Regarding Claim 17, Kang shows (Figures 2, 3, and 4): 
The secondary zone (112a) includes a cool air path (the path of the air through 113b) through which the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) bypasses the heater core (102) and a warm air path (the path of the air through 113a) through which the flow of air (the flow of air from 114 to 120, as illustrated by the air flow arrows in the figures) passes through the heater core (102). 

Allowable Subject Matter
Claims 3 – 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the combination of Kang and Akiyama teaches the claimed invention except the first door controls distribution of the flow of air through the heater core with respect to the first primary zone, and wherein the second door controls distribution of the flow of air through the heater core with respect to the second primary zone.
In the combination of Claim 1, Akiyama’s first door controls distribution of the flow of air through the heater core with respect to the primary zone, and the second door controls distribution of the flow of air through the heater core with respect to the secondary zone.  There is no teaching or suggestion in the prior art to modify this combination such that the first door controls the flow through the heater core in the first primary zone and the second door controls the flow through the heater core in the second primary zone. 
Claims 4 and 5 depend from Claim 3.
Regarding Claim 6, the combination of Kang and Akiyama teaches the first primary zone includes a cool air path through which the flow of air bypasses the heater core and the second primary zone includes a warm air path through which the flow of air passes through the heater core. 
There is no teaching or suggestion in the prior art to include a warm air path in the first primary zone through which the flow of air in the first primary zone passes through the heater core, and a cool air path in the second primary zone through which the flow of air in the second primary zone bypasses the heater core.  
Claims 7, 8, and 9 depend from Claim 6.
Regarding Claim 10, the combination of Kang and Akiyama teaches a divider (Kang: the wall portion of 110 on the top end of 102, as illustrated in Figure 2) between the first primary zone and the second primary zone, wherein the divider is on a plane extending perpendicular to the lateral direction of the conditioning section.  
However, this divider is not disposed on a plane extending through a center of the secondary zone with respect to the lateral direction of the conditioning section.  There is no teaching in the prior art to modify the location or orientation of Kang’s divider to be disposed on the plane extending through the center of the secondary zone with respect to the lateral direction of the conditioning section.
Regarding Claim 11, the combination of Kang and Akiyama teaches the primary zone (including both the first primary zone and the second primary zone) delivers air to the right front seat region of the vehicle compartment (see Kang Paragraph 0027) and the secondary zone delivers air to a left front seat region of the vehicle compartment (see Kang Paragraph 0027).  
There is no teaching in the prior art to modify the air front the first primary zone to be delivered to a first portion of the front seat region, air from the second primary zone to be delivered to a second portion of the front seat region, and the air in the secondary zone to be delivered to a rear seat region of the passenger compartment.  
Regarding Claim 13, Kang teaches a second primary door assembly (117b, which comprises a single door).  However, as interpreted under 35 U.S.C. 112(f) above, Kang’s secondary primary door assembly 117b does not comprise two doors and a frame.  Further, it would require impermissible hindsight to modify Kang’s second primary door assembly to include two doors that cooperate with the first primary door assembly to control a distribution of air bypassing the heater core. 

Claims 18 – 20 are allowed. 
Regarding Claim 18, the closest prior art is Kang et al. (U.S. Pre-Grant Publication No. 2007/0137833), Akiyama (U.S. Pre-Grant Publication No. 2020/0307350), and Ogata et al. (German Patent Publication No. DE10345188A1).  
Kang teaches a first primary zone (112b) and a second primary zone (112a), wherein the heat exchanger (102) extends into both (as illustrated in Figure 2) the first primary zone and the second primary zone.  
Akiyama teaches the structure of the first primary door assembly (18) that includes a first door (40) and a second door (42).
Ogata teaches it is known to have a primary zone (16/18) and a secondary zone (17/19), wherein the secondary zone supplies air to the rear of the vehicle (see Abstract).  Further, the heater core (13) extends into both (as illustrated in Figure 1) the primary zone and the secondary zone. 
However, modifying Kang’s air-handling system to include a secondary zone, as taught by Ogata, teaches away from the principle operation of Kang’s system.  In order to the heater core to extend through the first primary zone, the second primary zone, and the secondary zone, as recited in Claim 18, the heater core bypass in Kang’s second primary zone 112a would need to be eliminated, forcing all air flowing through the second primary zone 112a through the heater core 102.  There would be no supply of cold air to the driver’s seat side of the vehicle through left side air outflow port 121, which teaches away from the principle operation of Kang (see Paragraph 0027, for example). 
Claims 19 and 20 are allowable for their dependency on Claim 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following prior art teaches vehicle air-conditioning systems with multiple zones:
Uemura (U.S. Patent No. 9,221,318)
Fehr (U.S. Patent No. 4,453,591)
Haraguchi (U.S. Patent No. 10,017,027)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
04/23/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762